Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 3, 1990, convicting him of criminal possession of a controlled substance in the fourth degree, upon his guilty plea, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the suppression court’s conclusion that the police had probable cause to arrest the defendant when they observed what appeared to them to be cocaine in plain view (see, People v Coleman, 183 AD2d 840; People v Manganaro, 176 AD2d 354). The court therefore properly denied that branch of the defendant’s motion which was to suppress physical evidence seized in connection with his lawful arrest (see, People v Morris, 193 AD2d 819 [decided herewith]).
We have considered the defendant’s remaining contentions including the claim that his sentence is excessive, and find them to be without merit (see, e.g., People v Suitte, 90 AD2d 80). Miller, J. P., O’Brien, Copertino and Joy, JJ., concur.